Citation Nr: 0513583	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for lumbosacral strain 
with disc space narrowing, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In the May 
2002 decision, the RO noted that there was a new diagnosis of 
fibromyalgia and added that to the lumbar strain disorder and 
granted an increased rating of 40 percent evaluation, 
effective January 11, 1999.  

As discussed below, the Board will address the increased 
rating claim for service-connected lumbosacral strain as 
separate from the connected fibromyalgia disability.  
Therefore, the issues are correctly represented on the cover 
page.  

The veteran was scheduled for a July 29, 2003 RO hearing, but 
failed to appear.  On correspondence dated in July 25, 2003, 
the veteran's representative requested the hearing to be re-
scheduled due to automobile problems.  The veteran was re-
scheduled for a November 15, 2004 Board hearing, but again 
failed to appear.  He did not request another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the May 2002 rating decision, the RO characterized the 
diagnosis of fibromyalgia as part of the increased rating 
claim for lumbosacral strain with disc space narrowing and 
assigned a 40 percent evaluation.  The Board observes that 
service connection for recurrent low back pain with history 
of lumbosacral strain has been in effect since a November 
1979 rating decision.  In July 1999, the RO increased the 
evaluation for the lumbosacral strain to 20 percent 
disabling.  As fibromyalgia is a separate disability, the RO 
in effect granted service connection for fibromyalgia in the 
May 2002 decision.  

The recent evaluations focus on the fibromyalgia, although 
back pain with degenerative changes are noted.  The Board 
notes that the veteran failed to report to a recent 
examination.  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability with respect to both his lumbosacral 
strain and his fibromyalgia.  

Finally, a review of the file shows that the veteran was 
never furnished with an adequate VCAA letter outlining the 
applicable duty to notify and duty to assist provisions of 
the VCAA concerning his increased rating claim for 
lumbosacral strain with disc space narrowing.  The RO 
provided the veteran with an April 2002 VCAA letter; however, 
this letter notified the veteran of the evidence necessary to 
show entitlement to service connection for lumbosacral 
strain, rather than increased rating.  A June 2004 VCAA 
letter lists the claimed service-connected disability as 
fibromyalgia, rather than lumbosacral strain.  Accordingly, a 
remand is in order for the purpose of providing the veteran 
with the requisite VCAA letter.

In order to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
increased rating claim for lumbosacral 
strain with disc space narrowing; and 
the information and evidence not of 
record that is necessary to substantiate 
the increased rating claim for 
fibromyalgia, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act 
of 2003, 38 U.S.C. §§ 5109B, 7112.  A 
record of his notification must be 
incorporated into the claims file.  

2.  After completion of # 1, the veteran 
should be afforded a VA examination to 
fully assess the current nature and 
severity of his service-connected 
lumbosacral strain with disc space 
narrowing.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination.  The 
examiner should note the range of motion 
of the lumbar spine and indicate the 
normal range of motion.  The examiner 
should also state whether there is any 
additional limitation of function of the 
lumbar spine, if possible described as 
additional loss of motion, due to pain, 
flare-ups of pain, weakened movement, 
excess fatigability or incoordination on 
movement.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion, and whether 
such is supported by objective findings.  
Any indicated tests should also be 
accomplished.

3.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, etiology, and 
severity of his fibromyalgia.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  

4.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


